Citation Nr: 9916811	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  93-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to service-
connected chronic headaches.

2. Entitlement to an original rating in excess of 30 percent 
for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1981 to 
December 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from 1991 and 1996 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

In October 1990, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The RO, in an April 1991 determination, declined 
to find that new and material evidence had been submitted to 
reopen his claim.  However, a December 1995 Board decision 
determined that the veteran had submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder and remanded 
that claim and his claim for an increased evaluation for 
chronic headaches to the RO for further development.  In 
December 1997, the veteran's claims were remanded in response 
to his request for a Board hearing and that hearing was 
conducted before the undersigned Board member in February 
1998.  In May 1998, the Board remanded the veteran's claims 
for further evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. An acquired psychiatric disorder was not present in 
service nor was a psychosis manifested within one year 
thereafter, and any current acquired psychiatric disorder 
is not shown to be related to service or any incident of 
service, including a service-connected disability.

3. For the period from August 28, 1986 to July 17, 1992, the 
veteran's service-connected chronic headaches were not 
productive of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

4. Since July 18, 1992, the veteran's service-connected 
chronic headaches have been manifested by completely 
prostrating attacks occurring several times a week, or 
daily, and are productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1. An acquired psychiatric was not incurred in or aggravated 
by service; a psychosis may not be presumed to have been 
incurred in service; and no current psychiatric disorder 
is proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (1998).

2. The criteria for a rating in excess of 30 percent for 
chronic headaches, for the period from August 28, 1986 to 
July 17, 1992, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.124a, 
Diagnostic Code 8199-8100 (1998).

3. The criteria for a 50 percent rating for chronic headaches 
for the period from July 18, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.124a, Diagnostic Code 8199-8100 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for an acquired 
psychiatric disorder, including as secondary to service-
connected chronic headaches.  The veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran is also seeking an increased rating for chronic 
headaches.  Regarding this claim, the Board notes that, when 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  See also Fenderson v. West, 12 Vet. 
App. 119 (1999) (At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, i.e., "staged" ratings.).  Upon review of 
the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

I.  Factual Background

When examined for enlistment into service in January 1981, 
the veteran did not describe an acquired psychiatric 
disorder, a psychiatric abnormality was not shown on 
examination and he was found qualified for active service.  
Service medical records show that in June 1981, the veteran 
was seen in the urology clinic, felt to be intoxicated and 
referred to the emergency room.  Alcohol abuse was diagnosed 
in July 1981.

The veteran's service medical records reflect his repeated 
complaints of headaches, some frequently diagnosed as tension 
headaches starting in December 1981.  A December 1983 
psychiatric consultation report includes a diagnosis of mixed 
personality disorder.  A February 1984 psychology 
consultation report includes an impression of mixed 
personality disorder, severe, that existed prior to service, 
with histrionic, passive-aggressive and antisocial traits and 
somatic complaints secondary to poor coping skills.  In July 
1984, the veteran was hospitalized for alcohol detoxification 
and rehabilitation.  Discharge diagnoses include chronic 
alcohol abuse, multiple sexually transmitted disease, self-
admitted homosexuality and history of poly drug abuse.  In 
September 1984, he was admitted again for detoxification 
treatment due to alcohol abuse.  When examined for separation 
in November 1984, a psychiatric abnormality was not described 
and the report indicates that a psychiatrist did not evaluate 
the veteran.

Post service, private and VA medical records and examination 
reports, dated from 1985 to 1998, are associated with the 
claims folders and document the veteran's multiple 
hospitalizations for drug and alcohol abuse with related 
physical disorders and psychiatric disorders variously 
diagnosed as major depression, schizophrenia and antisocial 
personality disorder.  Prescribed treatment included 
psychotropic medications and in and outpatient psychotherapy.  

A September 1985 admission record from the Illinois State 
Psychiatric Hospital shows an admitting diagnosis of 
adjustment disorder with depressed mood.  

Private hospital records dated in January, February and 
October 1986 indicate that the veteran was treated for 
alcohol abuse.  Diagnoses included alcohol intoxication, 
alcohol abuse, antisocial personality, acute and chronic, and 
the need to rule out anxiety disorder, post-traumatic stress.   

An August 1986 VA psychiatric service admission form includes 
a diagnosis of alcohol dependence.

According to an October 1986 Social Security Administration 
(SSA) disability determination record, the veteran was found 
totally disabled as of August 1985.  He was awarded 
disability benefits due to schizophrenia-paranoid type, with 
psychotic features, antisocial personality disorder and 
alcohol abuse.

A January 1987 VA neuropsychiatric examination report reveals 
that the veteran gave a medical history of six prior 
hospitalizations for emotional problems, starting in 
approximately March 1986.  Diagnoses included major 
depression, suicidal, substance abuse disorder, and mixed 
alcohol and cocaine and gender identity issues.

VA hospitalized the veteran in January 1989 and diagnosed 
alcohol intoxication, substance abuse and atypical psychosis.

According to a November 1989 VA psychiatric examination 
report, the veteran was diagnosed with alcohol dependence and 
the need to rule out major depression.  A VA neurological 
examination report, evidently prepared the same month, 
reflects the veteran's complaints of headaches that lasted 
hours.  The VA examiner said the veteran's headaches were 
genuine and imparted very real disability from daily normal 
functioning.

In a February 1990 statement, the veteran complained of 
worsening headache symptoms with daily headaches.

According to an October 1990 VA neurology consultation 
report, the veteran complained of headaches for the past 
eight years with pain that started behind his right eye, 
tightness in his temple and neck and arm tightness that 
occurred daily.  He said the headache lasted two hours.  The 
assessment was mixed headaches, migraine/tension for which 
medication was prescribed.

A May 1991 RO rating action awarded service connection for 
chronic headaches and assigned a noncompensable disability 
evaluation, effective August 28, 1986, the date of claim.

A June 1991 VA psychiatric examination report (that includes 
a neurological evaluation) reflects the veteran's complaints 
of headaches.  He said he was unemployed, had stopped drug 
and alcohol use and had no difficulty with the law.  The 
veteran described worsening headache pain that caused 
blurriness and impaired concentration.  The veteran said the 
headaches occurred every four or five hours.  The diagnosis 
was chronic headaches, associated with major depression.

In October 1991, the RO assigned a 10 percent disability 
evaluation to the veteran's service-connected chronic 
headaches, effective from August 28, 1986.

At his May 1992 personal hearing at the RO, the veteran 
testified to experiencing headaches in service for which 
medication was prescribed.  He said a mixed personality 
disorder was diagnosed in February 1984.  The veteran stated 
that he currently had at least one headache daily and took 
prescribed medication.  He indicated he was in school.

A July 1992 VA mental disorders examination report notes the 
veteran's history of prior hospitalizations since 1986 with 
symptoms of depression with suicidal thoughts, auditory 
hallucinations and a history of alcohol abuse and treatment 
in 1990.  The veteran complained of depression and 
nervousness.  Diagnoses were major depression with 
psychiatric features and alcohol abuse.

A VA neurological examination report, dated July 18, 1992, 
indicates that the veteran experienced headaches since 1981 
that caused temporal pain with radiating neck pain.  The 
headaches occurred daily and lasted several hours.  The 
veteran said he quit drinking alcohol two years earlier and 
listed numerous prescribed medications.  The diagnosis was 
chronic daily headaches (intractable) probably aggravated by 
poly pharmacy.

In a December 1992 rating action, the RO effectuated a 
hearing officer's recommendation and assigned a 30 percent 
disability evaluation to the veteran's service-connected 
chronic headaches.  The increased rating was effective from 
August 28, 1986.

The veteran was privately hospitalized for drug 
detoxification in September 1994.  VA hospitalized the 
veteran in October 1994 and diagnosed polysubstance abuse and 
atypical psychosis. 

VA hospitalized the veteran from June to July 1995 and the 
hospital record notes he had been last hospitalized in May 
1995 for suicidal ideation and auditory hallucinations while 
intoxicated.  He was discharged and returned to the hospital 
with suicidal ideations and auditory hallucinations secondary 
to a two-day binge of alcohol and cocaine.  The veteran said 
his first psychotic episode occurred in 1981 and was 
unrelated to drugs.  He currently used a pint of rum about 
three times weekly, cocaine was used daily and he had been 
doing that for about four years.  Discharge diagnoses were 
psychosis, not otherwise specified and alcohol and cocaine 
dependence.

A July 1995 VA mental disorders examination report reflects 
that the veteran was unemployed, lived alone and admitted to 
recent alcohol abuse.  He complained of hallucinating, sleep 
disturbance and nervousness.  The Axis I diagnoses were major 
depression with psychotic features and alcohol abuse.  

A November 1995 VA neurology examination report includes the 
veteran's complaints of left-sided head and neck pain.  He 
said the headaches occurred about three times a week and 
stayed for hours.  The veteran described throbbing pain that 
worsened if he moved around.  He was noted to smell of 
alcohol.  Neurological examination findings were normal.  The 
assessment was chronic headache, mixed type (migraine and 
musculoskeletal), drug abuse with drinking, possibility 
contributing to headaches and difficult to control.   

According to a November 1995 VA psychiatric examination 
report, the veteran, who was examined by the same 
psychiatrist who saw him in July 1995, complained of symptoms 
of depression and psychotic symptoms of hallucinations.  He 
said his headaches started in 1981 as a result of stress. The 
VA psychiatrist opined that the veteran's acquired 
psychiatric disorder was not related to his chronic headaches 
and that the etiology of his psychiatric disorder was not 
clear and undetermined.

In a June 1996 memorandum opinion, the VA psychiatrist who 
examined the veteran in November 1995 interviewed him again.  
It was noted that the veteran complained of auditory 
hallucinations and reported taking numerous medications.  The 
VA psychiatrist opined that the veteran's headaches did not 
cause his nervous condition-psychiatric symptoms and said 
there was no connection between the headaches and the 
veteran's psychiatric symptoms.  The Axis I diagnosis was 
schizophrenia-undifferentiated.

In a separate June 1996 memorandum opinion, a VA examiner 
opined that the veteran's headache condition would make his 
nervous condition worse because of the low tolerance for 
stress.  The nervous condition would be worsened because the 
veteran did not yet have good mechanisms for coping other 
than medicating himself.  This examiner suggested that the 
veteran's situation be reevaluated with tests to rule out 
possible seizures.  

VA hospitalized the veteran in October 1996 after he was 
seen, intoxicated, in the emergency room with suicidal and 
homicidal ideations.  Diagnoses included alcohol induced 
psychosis, alcohol and cocaine abuse and personality 
disorder, not otherwise specified.

At a February 1997 personal hearing at the RO, the veteran 
testified that his personal physician diagnosed mixed 
personality disorder for which medication was prescribed.  He 
described experiencing auditory hallucinations and headaches 
when under stress.  The veteran indicated that he had daily, 
incapacitating headaches and described temple and eye pain 
with photophobia, hand numbness, blurriness and an inability 
to concentrate.  He said he received SSA benefits since 1988.  
The veteran said Dr. Donald Pedrow (Petro), his personal 
physician, opined that his nervous disorder was related to 
his headaches.  The veteran further testified that he was 
pursuing a master's degree in communications.

In a January 1998 report, Frederic J. Levy, M.D., noted that 
the veteran worked as a broker at Captiol Management Company.  
It was said that he developed symptoms of schizophrenia in 
1986 after he got out of the Navy. The veteran said he drank 
on weekends but had not used cocaine since late December 
1997.  Dr. Levy further noted that the veteran was 
hospitalized in the summer of 1997 for medication 
readjustment and that the veteran believed that was 
successful.  The veteran's current employer knew of his 
symptoms and agreed to let him take a break when he was under 
too much stress.  He usually developed a migraine headache at 
such times and went to the cafeteria and tried to relax.  
That happened about twice a day, daily, and lasted 
approximately forty-five minutes.  Dr. Levy diagnosed 
schizophrenia, chronic undifferentiated type, in remission 
with medication, headaches, cocaine abuse, in remission and 
alcohol abuse, in partial remission.  Further, Dr. Levy 
commented that, with the exception of his headaches, all the 
veteran's other symptoms were under much better control.  The 
veteran completed his master's degree and earlier in the 
month started a straight commission job.  The veteran had 
been able to handle the job, but had more frequent and severe 
headaches because of the added stress.  He had chosen a 
stressful type of job, with long hours and a stress position 
with straight commission.  His prognosis was fair. 

A February 1998 SSA record indicates that the veteran's SSA 
disability benefits were continued.  His primary diagnosis 
was schizophrenia, chronic undifferentiated type and the 
secondary diagnosis was headaches.

At his April 1998 Board hearing at the RO, the veteran 
testified that a chief medical officer in service said he 
might have schizophrenia.  He first noticed his headaches in 
boot camp and bed rest and medication were prescribed.  The 
veteran described headache pain and said he also suffered 
memory loss and had lost his father's car.  He reported 
having headaches daily for extensive periods of time that 
were completely incapacitating and had worsened in recent 
years.  The veteran believed his headaches caused his anxiety 
and depression.  The veteran indicated that he earned a 
bachelor's degree in 1992 and in 1997 received a master's 
degree in communications.  He had been unable to find work 
due to his inability to tolerate stress.  The veteran said 
his headaches were more of a problem than his anxiety and 
depression because all he could do was stay in bed for five 
or six hours and take medication until they went away.

In a June 1998 statement, Dr. Pedro stated that the veteran 
had a history of headaches since 1981 and affective disorder 
from 1982.  Further, the doctor indicated that the veteran 
experienced paresthesia, memory loss and audio and visual 
hallucinations from 1992.  In Dr. Pedro's opinion, the 
veteran had schizophrenia and was severely disabled from all 
occupations.

In a June 1998 statement, the veteran's treating VA 
psychiatrist said he had schizoaffective disorder and was 
compliant with medications and therapy.  The doctor described 
the veteran's illness as severe and said he was hospitalized 
for restablization.  According to the VA physician, any 
stress was likely to generate worsening of his symptoms and 
she opined that the veteran was unable to work as the stress 
from work might result in another hospitalization.

A June 1998 VA outpatient record reflects the veteran's 
complaints of headaches that occurred daily or every other 
day and lasted all day.  He got relief from rest and six 
Excedrin.

An October 1998 VA psychiatric examination report indicates 
that the veteran took numerous medications and complained of 
anxiety, depression, nervousness and headaches.  He said his 
headaches currently lasted all day.  The VA psychiatrist 
reviewed the veteran's records and agreed with previous 
medical opinions to the effect that the veteran's headaches 
were not the etiology of his emotional problem.  The VA 
examiner said the veteran's headaches were an integral part 
of his emotional problems and when those problems were 
aggravated, so were his headache that he perceived as 
occurring under a good deal of stress and associated with 
feeling depressed.  The diagnosis was major depression with 
psychotic features.

In an October 1998 statement, the veteran's VA psychiatrist 
said he responded negatively to stress. 

In a November 1998 statement, W. Thomas Love, M.D., said Dr. 
Pedro referred the veteran for psychiatric consultation and 
diagnosis.  Dr. Love said the veteran presented with 
disabling medical and psychologic conditions and took twenty 
medications, including seven psychotropic medications. 

In a November 1998 statement, William K. Faber, M.D., said 
the veteran came to see him for assistance with an increased 
disability rating for headaches as the veteran had been 
unable to hold a job due to incapacitating headaches.  In Dr. 
Faber's opinion, the veteran suffered from a form of chronic 
analgesic rebound headache.  According to Dr. Faber, among 
the veteran's prescribed medications were ones known to 
perpetuate headaches of the type he described.  The veteran 
also had a schizoaffective disorder.  

In December 1998, the veteran's treating VA psychiatrist 
stated that the veteran was unable to work for more than 
several weeks due to exacerbations of psychotic symptoms.  

Statements from the chief financial officer and branch 
manager at Risk Capital Management, dated in December 1998, 
indicate that the veteran worked there for approximately one 
month in January 1998.

II.  Analysis

A. Service Connection

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
psychoses in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.  
Personality disorders are considered congenital or 
developmental defects and as such are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

Service connection shall be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  The secondary disorder shall be 
considered as a part of the original disorder.  38 C.F.R. § 
3.310.  When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  But cf. Johnston v. Brown, 
10 Vet. App. 80 (1997).

The veteran has contended that service connection should be 
granted for an acquired psychiatric disorder.  However, an 
acquired psychiatric disorder was not shown in service nor is 
there medical evidence to demonstrate that a psychosis was 
manifested within a year of discharge.  Post service medical 
records reflect numerous and varying psychiatric diagnoses 
including antisocial personality, major depression and 
schizophrenia as well as alcohol and drug dependence.  
However, as noted above, 38 C.F.R. 3.303(c) prevents the 
granting of service connection for a personality disorder.  
Further, some psychiatric diagnoses were attributed to the 
veteran's alcohol and drug problem, but there is simply no 
medical evidence or opinion to directly link an acquired 
psychiatric disorder to military service.  

The veteran argues that service connection for his 
psychiatric condition is warranted on a secondary basis.  
Allen v. Brown, 7 Vet. App. 439 (1995), allows service 
connection when the non service-connected disability, here 
the veteran's psychiatric disorder, is exacerbated or 
worsened by the service-connected disability, here his 
chronic headaches.  But the reverse is not true.  Even 
assuming the veteran's non-service-connected psychiatric 
condition aggravates his service-connected chronic headaches, 
in Johnston v. Brown, 10 Vet. App. at 86, the court stated: 
"Because [38 C.F.R.] section 3.310 and Allen require that 
the service-connected condition be the causative factor, not 
the acted-upon factor, they are not applicable."
 
Moreover, at least two VA psychiatric examiners, in 1995 and 
1996 and, most recently in October 1998, opined that the 
veteran's service-connected headaches were not the etiology 
of his psychiatric condition.  

Although one VA physician, in June 1996, opined that the 
veteran's headache condition would make his nervous condition 
worse because of the low tolerance for stress, the Board 
notes that this examiner had evidently not examined the 
veteran and had recommended further tests and evaluation.  At 
best, this is a speculative opinion.  However, service 
connection may not be predicated on a resort to speculation 
or remote possibility.  38 C.F.R. § 3.102 (1998); see 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to 
reopen a service connection claim, statement from physician 
about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).

As two VA examiners, who both reviewed the veteran's records 
and examined the veteran, concluded that his headaches were 
not the etiology of his psychiatric condition, the Board 
finds that the preponderance of the medical evidence is 
against the veteran's claim.  Accordingly, as it has not been 
shown that the veteran's psychiatric disorder is related to 
service or to a service-connected disability, service 
connection for an acquired psychiatric disorder, including as 
secondary to service-connected chronic headaches, must be 
denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.

The Board notes that the October 1986 Social Security 
Administration evaluation found the veteran suffering from 
schizophrenia, antisocial personality disorder and alcohol 
abuse and determined that he was disabled since August 1985.  
While the Board recognizes the disabling nature of the 
veteran's psychiatric disability, the SSA decision is not 
probative to the question at issue.  

B.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If an unlisted condition is encountered, it 
is rated under a closely related disease or injury in which 
the functions affected, the anatomical localization and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected chronic headache disability, and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

The veteran's service-connected chronic headaches are 
currently rated analogous to the rating criteria for 
evaluating migraine headaches under Diagnostic Code 8100.  
38 C.F.R. § 4.20, 4.124a, Diagnostic Code 8199-8100.  A 30 
percent rating is warranted with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Id.  A 50 percent rating is warranted with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.

While a review of the evidence reveals that there is some 
inconsistency in the severity and frequency of the veteran's 
headaches, the Board notes that on July 18,  1992, a VA 
neurologist described the veteran's headaches, which occurred 
daily and lasted several hours, as intractable.  When 
examined by VA in November 1995, the veteran told the VA 
examiner he had headaches two to three times a week with 
blurriness and photophobia.  In February 1997 and February 
1998, the veteran testified to having daily, incapacitating 
headaches.  In January 1998, Dr. Levy reported that the 
veteran described having approximately two headaches a day 
that lasted approximately forty-five minutes each.  The VA 
examiner in October 1998 also reported the veteran's 
complaints of headaches that last all day.

Based on the medical evidence presented from August 1986 to 
July 1992, that shows extensive treatment for alcohol abuse 
and diagnoses of alcohol dependence, major depression and 
antisocial personality with multiple hospitalizations for 
alcohol treatment but few complaints of chronic headaches, 
the Board finds that for the period from August 28, 1986 to 
July 17, 1992, the veteran's service-connected chronic 
headaches were not productive of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  As such, a rating greater than 30 
percent is not warranted for the period from August 28, 1986 
to July 17, 1992.  

The Board further finds that, for the period beginning July 
18, 1992, based on the medical evidence presented in the 
November 1989 VA neurological examination report, the 
veteran's headaches occur approximately daily, or at least 
several times a week, that more nearly approximates the 
description of "very frequent" contemplated by a 50 percent 
evaluation rather than an average of one a month contemplated 
by her current 30 percent evaluation.  Based on the veteran's 
own testimony and the graphic description of his headaches, 
the Board finds that they are sufficiently prostrating to be 
productive of severe economic inadaptability. As such, the 
evidence supports an increased rating to 50 percent for 
service-connected migraine headaches for the period from July 
18, 1992.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 
4.124a, Diagnostic Code 8199-8100; Fenderson.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  There has been 
no showing that service-connected disability, in and of 
itself, has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to discuss 
the possible application of 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including as secondary to service-connected chronic 
headaches, is denied. 

An increased rating for chronic headaches, for the period 
from August 28, 1986 to July 17, 1992, is denied.

An increased rating of 50 percent is granted for chronic 
headaches for the period from July 18, 1992, subject to the 
law and regulations governing the payment of monetary awards.

		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 


